DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-6, 8-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0001950 A1).
Regarding claim 1, Kim discloses a display driving device supporting a low power mode (the organic light emitting display device is driven in a standby mode, para. 0026), comprising:
a plurality of output buffers connected to data lines to precharge the data lines with a first data signal (a buffer within the data driver, para. 0012) corresponding to a black image when a precharge horizontal line is driven in a display panel including a first region where a standby image is displayed and the second region where the black image is displayed (the inspecting lines may be supplied with a voltage that corresponds to the data signal corresponding to a black image. The method may also include stopping a supply of power to a buffer within the data driver upon the scanning signal being supplied to the standby mode non-display region during the standby mode, para. 0012), the precharge horizontal line being included in the second region (the inspecting control signal ICS is supplied to the inspecting unit 600 from the timing controller 500 during the period for supplying the scanning signal to the non-display region 110, para. 0050); and
a gamma voltage generator (not shown in 500, fig. 1) connected to the data lines to output the first data signal to the data lines when other horizontal lines (the data driver 200 is set to the off state during the period for supplying the scanning signal to the non-display region 110. For example, the data driver 200 can be driven by blocking power supplied to the amp (buffer) of the data driver, para. 0050).
Regarding claims 2 and 13, Kim discloses the precharge horizontal line includes a first precharge horizontal line adjacent to a last horizontal line included in the first region among the horizontal lines included in the second region (the inspecting control signal ICS is supplied to the inspecting unit 600 from the timing controller 500 during the period for supplying the scanning signal to the non-display region 110, para. 0050).
Regarding claim 4, Kim discloses a plurality of first switching units configured to selectively connect the gamma voltage generator to the data lines (an inspecting unit 600 that is arranged to be connected to the data lines D1 to Dm, para. 0023); and
a timing controller configured to generate a first switching unit enable signal for on-off control of the plurality of first switching units (a timing controller 500 that controls the data driver 200, the scanning driver 300, the demux unit 400 and the inspecting unit 600, para. 0023),
wherein the plurality of first switching units are turned off to separate the gamma voltage generator from the data lines when the first switching unit enable signal of a first logic level is input from the timing controller, and the plurality of first switching units are turned on to connect the gamma voltage generator to the data lines when the first (the switching elements SW1, SW2, SW3 are turned on, each data line D1 to Dm is connected to any one of the first to third inspecting lines BL, GL, RL. With this configuration, the voltage in response to the black data signal is supplied to the first to third inspecting lines BL, GL, RL, so that the black data signal can be supplied to the data lines D1 to Dm, para. 0051).
Regarding claims 5 and 16, Kim discloses when the first switching unit enable signal of the second logic level is input from the timing controller, the plurality of output buffers are maintained in a high-impedance state and the drive is stopped, and when the first switching unit enable signal of the first logic level is input, the plurality of output buffers supply the first data signal to each of the data lines (the data driver 200 can be driven by blocking power supplied to the amp (buffer) of the data driver… the switching elements SW1, SW2, SW3 are turned on…so that the black data signal can be supplied to the data lines D1 to Dm, para. 0050-0051). 
Regarding claims 6 and 17, Kim discloses a plurality of first switching units configured to selectively connect one of the gamma voltage generator and the plurality of output buffers to the data lines (the inspecting unit 600 includes first switching elements SW1, second switching elements SW2, and third switching elements SW3. The first switching elements SW1 are arranged between the first inspecting line BL and ones of every third data line D1, D4,…, Dm-2, respectively, para. 0037.  The ; and
a timing controller configured to generate a first switching unit enable signal for controlling the plurality of first switching units (the inspecting control signal ICS is supplied to the inspecting unit 600 from the timing controller 500 during the period for supplying the scanning signal to the non-display region 110, para. 0050),
wherein the plurality of first switching units connect the plurality of output buffers to the data lines when the first switching unit enable signal of a first logic level is input from the timing controller, and the plurality of first switching units connect the gamma voltage generator to the data lines when the first switching unit enable signal of a second logic level is input (when the switching elements SW1, SW2, SW3 are turned on, each data line D1 to Dm is connected to any one of the first to third inspecting lines BL, GL, RL. With this configuration, the voltage in response to the black data signal is supplied to the first to third inspecting lines BL, GL, RL, so that the black data signal can be supplied to the data lines D1 to Dm, para. 0051). 
		Regarding claim 8, Kim discloses a timing controller configured to operate the display panel in one of a low power mode in which the standby image is displayed in the first region and the black image is displayed in the second region (the standby display area is smaller than the driving display area, so that pixels not in the standby display area are black during standby and a normal mode in which a normal image is displayed in the first and second regions (the data driver 200 is supplied with a data driving control signal (DSC) from the timing controller 500.  The data driver 200 supplied with the data driving control signal (DSC) sequentially supplies a plurality of the data signals to output lines O1 to Ok, para. 0025).
		Regarding claim 9, Kim discloses when the first region is driven, the plurality of output buffers are connected to the data lines to output a second data signal of the standby image to the data lines (when the organic light emitting display device is driven in the standby mode, only a portion of the pixels 101 of pixel unit 100 display an image, this portion being called the standby display area, para. 0026), and the gamma voltage generator generates a gamma voltage corresponding to a plurality of gradations for representing the standby image to output the gamma voltage to the plurality of output buffers (the data driver is set to the off state by including in the data driver 200, and not applying power to a buffers connected to the output lines O1 to Ok, para. 0026).
Regarding claims 10 and 14, Kim discloses the precharge horizontal line is set as a horizontal line adjacent to a last horizontal line constituting the first region among the plurality of horizontal lines included in the second region, and
when the precharge horizontal line is driven, the plurality of output buffers precharge first data lines connected to first pixels adjacent to the first region among pixels included in the precharge horizontal line with the first data signal (the .
Regarding claim 11, Kim discloses when the precharge horizontal line is driven, the gamma voltage generator outputs the first data signal to second data lines connected to second pixels excluding the first pixels among the pixels included in the precharge horizon line (para. 0050).
Regarding claim 12, Kim discloses a display driving method supporting a low power mode (the organic light emitting display device is driven in a standby mode, para. 0026), comprising:
connecting a plurality of output buffers (a buffer within the data driver, para. 0012) to data lines when driving a first region in which a standby image is displayed in a display panel and supplying a data signal of the standby image to each of the data lines (when the organic light emitting display device is driven in the standby mode, only a portion of the pixels 101 of pixel unit 100 display an image, this portion being called the standby display area, para. 0026);
connecting the plurality of output buffers to the data lines when driving a precharge horizontal line included in a second region where a black image is displayed and precharging the data lines with a data signal corresponding to the black image (the inspecting lines may be supplied with a voltage that corresponds to the data signal corresponding to a black image. ; and
connecting a gamma voltage generator to the data lines when driving other horizontal lines other than the precharge horizontal line in the second region and outputting the data signal corresponding to the black image to each of the data lines (the inspecting lines may be supplied with a voltage that corresponds to the data signal corresponding to a black image, para. 0012).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsutsui et al. (“Tsutsui”) (US 7,091,946 B2).
Regarding claims 3 and 15, Kim does not specifically disclose the precharge horizontal line further includes at least one second precharge horizontal line spaced apart from the first precharge horizontal line by a predetermined number of horizontal lines.
In a similar field of endeavor of a display device, Tsutsui discloses precharge horizontal line further includes at least one second precharge horizontal line spaced apart from the first precharge horizontal line by a predetermined number of horizontal lines (the pre-charge controlling signal PCG becomes HIGH immediately before the one horizontal period and the drain line 120 is pre-charge beforehand during the background display period, col. 7, lines 53-56).
		Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of claimed invention to incorporate the precharge horizontal lines as taught by Tsutsui in the system of Kim in order to stop the operation during the background display period, reducing the power consumption.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen et al. (“Chen”) (US 2008/0303771 A1).
Regarding claims 7 and 18, Kim discloses a plurality of first switching units configured to selectively connect the gamma voltage generator to the data lines (the inspecting control signal ICS is supplied to the inspecting unit 
Kim does not specifically disclose “a plurality of second switching units… the gamma voltage generator to the data lines”.
In a similar field of endeavor of display driving circuit, Chen discloses a plurality of second switching units configured to selectively connect the plurality of output buffers to the data lines (a switch 227, a switch 228, a switch 229, a switch 233, and a display panel 230. Each source driver unit (for example the source driver unit 220) respectively includes an interface circuit 222, a DAC 224, and an output buffer 226, para. 0030); and
a timing controller configured to generate a second switching unit enable signal for controlling the plurality of first switching units and the plurality of second switching units (the timing controller 206 to the corresponding data driving voltage, and output the data driving voltage to the data lines 236 and 237 through the switches 228 and 229, para. 0032),
wherein the plurality of first and second switching units operate complementarily, and when the second switching unit enable signal of a first logic level is input from the timing controller, the plurality of first switching units are turned off and the plurality of second switching units are turned on to connect the plurality of output buffers to the data line, and when the second switching unit enable signal of a second logic level is input the timing controller, the plurality of first switching units are turned on and the (in a pre-driving period t4, the first switches 228 and 229 are in the OFF state, and the second switches 227 and 233 are in the ON state, para. 0033. In the data driving period t5, the first switches 228 and 229 are in the ON states, and the second switches 227 and 233 are in the OFF state, para. 0034).
		Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of claimed invention to incorporate the a plurality of second switching units as taught by Chen in the system of Kim in order to reduce the driving voltage swing of the driver unit, such that the power consumption of the driver unit is reduced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iwabuchi et al. (US 2007/0063959 A1) disclose a display area is divided, a plurality of driver circuits for driving the divided display areas independently are provided, and only a region where a fixed pattern is displayed is driven in a power saving mode, thereby partial display is performed (para. 0004).
Takahashi et al. (US 7,372,445 B2) discloses mode switching means for switching a full-screen display mode in which a whole of the display screen performs display and a partial-screen display mode in which only a part of the display screen performs time-sharing display from each other (col. 3, lines 27-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693